Citation Nr: 0010330	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to specially adapted housing or special home 
adaptation grant.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from October 1982 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a July 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

Appellate review of the veteran's claim at this time would be 
premature.  In his September 1998 substantive appeal, he 
requested a hearing before a traveling Member of the Board.  
However, at a personal hearing at the RO in February 1999, he 
indicated that he did not think that such a hearing was 
necessary.  

The Board wrote to the veteran at his most recent address of 
record on January 21, 2000, and requested that he clarify 
whether or not he wanted to attend a hearing before a Member 
of the Board.  He was further advised that if he did not 
respond within 30 days of the date of the letter, it would be 
assumed that he wanted a hearing before a Member of the Board 
at the RO and his case would be remanded to schedule such a 
hearing.  The veteran did not respond.  Accordingly, while 
the Board sincerely regrets the delay, in order to afford the 
veteran due process the case must be remanded to the RO for 
an appropriate hearing to be scheduled.

The claim is REMANDED for the following:

Schedule the veteran for a hearing before 
a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


- 3 -


